

116 HR 5493 IH: To prohibit the Director of the United States Fish and Wildlife Service from awarding grants to entities that fund or support gross violations of internationally recognized human rights, and for other purposes.
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5493IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo prohibit the Director of the United States Fish and Wildlife Service from awarding grants to
			 entities that fund or support gross violations of internationally
			 recognized human rights, and for other purposes.
	
		1.International conservation grant restrictions
 (a)CertificationThe Director may not award a covered grant to a covered recipient unless such recipient certifies that it will meet the requirements described in subsection (b).
 (b)RequirementsThe requirements described in this subsection are as follows: (1)CertificationA covered recipient may only award funds to a subgrantee if such subgrantee certifies that it will meet the requirements described in this subsection.
 (2)ProhibitionA covered recipient may not use funds from a covered grant to fund or support a prohibited entity. (3)ReportingA covered recipient shall report to the Director any credible allegation of a gross violation of internationally recognized human rights by any entity such recipient has funded or supported within 30 days of the date on which such recipient knew or should have known of such allegation.
 (4)Cease fundingA covered recipient that reports a credible allegation under paragraph (3) to the Director shall, not more than 30 days after the date of such reporting, cease funding or supporting the prohibited entity alleged to have committed such violation.
 (c)PenaltiesThe Director shall apply the following penalties to a covered recipient or successor to such recipient that fails to meet the requirements of this Act:
 (1)The Director may not award a single source award of a covered grant to a covered recipient or successor to such recipient that has violated a provision of subsection (b).
 (2)The Director may not award a covered grant to a covered recipient or successor to such recipient that violated subsection (b)(3) for a 3-year period beginning on the later of—
 (A)the date of the violation; or (B)the date on which the Director became aware of such violation.
 (3)The Director may not award a covered grant to a covered recipient or successor to such recipient that violated subsection (b)(4) for a 5-year period beginning on the later of—
 (A)the date of the violation; or (B)the date on which the Director became aware of such violation.
 (4)In addition to any penalties under paragraphs (1) through (3), the Director may not award a covered grant to a covered recipient or successor to such recipient that has violated any provision of this Act unless such recipient paid back any funds from the grant under which such recipient received funds which were used in a manner that violated subsection (b).
 (5)The Director shall report a covered recipient that violated a provision of subsection (b) to the Department of Justice.
				(d)High-Risk areas
 (1)Waiver requiredThe Director may not award a covered grant with respect to a high-risk country unless the recipient of such grant has received a waiver under paragraph (2).
 (2)Waiver requirementsThe Director may issue a waiver to operate in a high-risk country to an applicant that the Director determines has taken sufficient measures to prevent the violation of this Act. In making such a determination, the Director shall require the applicant to—
 (A)describe the safeguards such applicant employs to protect human rights; (B)describe the accountability such applicant employs to ensure proper use of funds;
 (C)provide any training materials used by the organization with respect to protecting human rights; and
 (D)provide such other information as the Director determines appropriate. (3)AuditsThe Secretary of the Interior shall perform, or cause an independent third party to perform, audits of any recipient that receives grant funds from the Director issued with respect to a high-risk country.
 (e)Risk analysisIn performing a risk assessment analysis for a covered grant, the Director shall include the occurrence of human rights violations as a factor in such analysis.
 (f)DefinitionsIn this Act: (1)Covered grantThe term covered grant means a grant awarded by the Director under which funds will be expended outside the United States, including grants issued pursuant to—
 (A)section 2101 of the African Elephant Conservation Act (16 U.S.C. 4211); (B)section 4 of the Great Ape Conservation Act of 2000 (16 U.S.C. 6303);
 (C)section 4 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6603); and (D)section 5 of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5304).
 (2)Covered recipientThe term covered recipient means any entity that is a grantee, subgrantee, or applicant with respect to a covered grant. (3)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.
 (4)Gross violations of internationally recognized human rightsThe term gross violations of internationally recognized human rights has the meaning given such term in section 502B(d)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(d)(1)).
 (5)High-Risk countryThe term high-risk country means a country with respect to which the most recent report issued pursuant to section 116(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)) includes reports of extrajudicial, arbitrary, or unlawful killings by security forces.
 (6)Prohibited entityThe term prohibited entity means a person or entity that is credibly alleged to have committed a gross violation of internationally recognized human rights—
 (A)during the 10-year period ending on the date of issuance of the relevant covered grant; or (B)after the date of issuance of the relevant covered grant.
 (7)SuccessorThe term successor means an entity that the Director determines is substantially owned by persons who owned a prohibited entity at the time such entity became a prohibited entity.
				